DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, as a whole, do not explicitly disclose a sensor arrangement comprising: a light sensor; a lens that includes: a distal end positioned toward an environment, and a proximal end that is opposite the distal end and positioned toward the light sensor, and one or more optical elements, wherein the one or more optical elements include a convex surface; and a filter situated between the light sensor and the proximal end of the lens, wherein the one or more optical elements are shaped to direct light from the environment to the filter within a threshold angle of a longitudinal axis of the filter, and wherein the filter is configured to permit a preconfigured set of wavelengths of light from the environment to be sensed by the light sensor, as amended, render the claim 1 allowable over prior arts.
 	The closest prior arts, fail to explicitly disclose a sensor package comprising: -3-PATENT U.S. Patent Application No. 16/922,455 Attorney Docket No. 0095-0630 a substrate; a light sensor that is attached to the substrate; a mount structure that is attached to the substrate and retains the light sensor within a receptacle portion formed by the mount structure; a lens that includes one or more optical elements, wherein the one or more optical elements include a convex surface; and a filter situated within the receptacle portion and between the light sensor and the lens, wherein the one or more optical elements are shaped to direct light from an environment to the filter within a threshold angle of a longitudinal axis of the filter, and wherein the filter is configured to permit a preconfigured set of wavelengths of light to pass from the lens to the light sensor, as amended, render the claim 9 allowable over prior arts.
The closest prior arts, as a whole, fail to explicitly disclose a traffic light detection system comprising: a plurality of lenses, wherein each of the plurality of lenses is configured to receive light from different fields of view, and wherein the plurality of lenses include one or more optical elements, wherein the one or more optical elements include a convex surface; one or more light sensors configured to sense light received from the plurality of lenses; and one or more filters situated between the one or more light sensors and the plurality of lenses, wherein the one or more optical elements are shaped to direct light from the different fields of view to the one or more filters within a threshold angle of a longitudinal axis of the filter, and wherein the one or more filters are configured to permit wavelengths of light associated with a traffic signal to pass between the plurality of lenses and the one or more light sensors, as amended, render the claim 15 allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/5/2022